DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg 11, last three paragraphs to pg 12, 1st to 2nd paragraphs, filed 4/26/22, with respect to 35 USC 112(b) rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.
Specifically it appears that other embodiments have unit control signals that comprise more than one switching control signal (such as two control switching signals 521a, 522a in fig 14; figs 14-16 where w=2 corresponding to the two transistors/power tubes for each chopping unit 21; and figs 17-19 where w=4 corresponding to the four transistors/power tubes for each chopping unit 21), so the language employed in claim 1 is used to cover all the embodiments and it is clear that the unit control signals for embodiments where w=1 includes one switching control signal. 

EXAMINER'S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Song Zhu on 5/4/22.

The application has been amended as follows: 
“The shunt wound DC motor driving device according to claim 2, characterized in that, wherein the preset phase stagger rule is that phases of the w switching control signals are respectively staggered by 1/m switching cycle in sequence; or, m is an even number; and the preset phase stagger rule is that the phases of the w switching control signals are respectively staggered by 2/m switching cycle in sequence.”

The amendment is made to provide continuity with claim 1 which recites “w switching control units” (claims 1, 8th-9th paragraphs).

Reasons for Allowance
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 and its dependent claims 2-20 is the inclusion of the limitations, inter alia, of:
“A shunt wound DC motor driving device, characterized by comprising: 
a shunt wound DC motor (10) having a rated voltage; 
a DC power supply (30) having a constant voltage that corresponds to the rated voltage; and 
a chopper (20) that converts the constant voltage into a variable voltage based on a control signal (511) and provides the variable voltage for the shunt wound DC motor, 
wherein the chopper is provided with m chopping units (21); 
each of the chopping units is provided with a first power output end (2211,2221,2231), a second power output end (2212,2222,2232) and w switching control ends (2110); 
the control signal comprises m unit control signals (@521) that respectively correspond to the m chopping units and are formed according to a preset phase stagger rule; 
each of the unit control signals comprises w switching control signals that correspond to the w switching control ends (2110) in the corresponding chopping units (21); 
the w switching control ends are used for correspondingly receiving the w switching control signals; 
m first power output ends of all the chopping units and m second power output ends of all the chopping units respectively correspondingly form m pairs of power output terminals (221,222,223); 
the shunt wound DC motor comprises: 
a casing (11); 
m pairs of electric brushes (13) fixed in the casing; 
a stator ( 12), arranged in the casing and comprising m pairs of main poles (121) corresponding to the m pairs of electric brushes and further comprising an exciting winding part (122); and 
a rotor (14) that is arranged in the stator and comprises a plurality of armature windings (141) connected in a one-to-one correspondence manner in a preset connection manner; 
each pair of the main poles (121) comprises an S-polarity main pole (1211) and an N-polarity main pole (1212); 
two adjacent main poles have different polarities; 
two electric brushes in each pair of electric brushes have adjacent positions; 
each pair of the electric brushes comprises an S-pole corresponding electric brush (131) that corresponds to the S-polarity main pole (1211) and an N-pole corresponding electric brush (132) that corresponds to the N-polarity main pole (1212); 
the exciting winding part comprises m exciting winding units (1221); 
each of the exciting winding units is formed by respectively making exciting coils (12211) from insulated conductor strips composed of metal wires coated with insulating layers on at least one pair of main poles; 
the insulated conductor strip in each of the exciting winding units is provided with one end and the other end; 
the m ends of all the insulated conductor strips are electrically connected with m S-pole corresponding electric brushes in all the electric brushes to form m first wiring terminals; meanwhile, the m other ends of all the insulated conductor strips are electrically connected with m N-pole corresponding electric brushes in all the electric brushes to form m second wiring terminals; or the m ends of all the insulated conductor strips are electrically connected with m N-pole corresponding electric brushes (132) in all the electric brushes to form m first wiring terminals (1511, 1521, 1531); meanwhile, the m other ends of all the insulated conductor strips are electrically connected with m S-pole corresponding electric brushes (131) in all the electric brushes to form m second wiring terminals (1512, 1522, 1532); 
the m first wiring terminals (1511, 1521, 1531) and the m second wiring terminals (1512, 1522, 1532) respectively correspondingly form m pairs of external wiring terminals (151, 152, 153); 
the m pair of external wiring terminals (151, 152, 153) are connected with the m pairs of power output terminals (221, 222, 223) in a one-to-one correspondence manner; 
m is a positive integer of being not less than 2; and w is 1, 2 or 4.”

    PNG
    media_image1.png
    610
    818
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    504
    558
    media_image2.png
    Greyscale

The closest prior art Jin et al. (CN107086831) does not disclose the above limitations.
Jin discloses the shunt wound DC motor 10 with the exciting winding 111, the chopper 19 including j chopping units 191, each chopping unit having one switching control end (m=1, connected to transistor), j pairs of brushes 1122, but does not disclose the above underlined limitations.

    PNG
    media_image3.png
    497
    530
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC JOHNSON/Examiner, Art Unit 2834